DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on September 30, 2021 have been entered. Claims 1-3, 5, 6, 8-11, 13, 14, 16-19, 21, 22, 24-27, 29, 30, and 32-36 remain pending in the application.

Double Patenting
Previous double patenting rejection is withdrawn due to filing of the terminal disclaimer on September 30, 2021.

Response to Arguments
Applicant’s arguments filed on September 30, 2021 with respect to the Non-Final Office Action dated July 8, 2021 have been fully considered but they are not persuasive.
Applicant argued, in page 11 of applicant’s remark, “The Office Action cited two completely distinct elements of Giladi as allegedly disclosing the "data specifying the period of time" of Applicant's claim 1. In particular, the Office Action cited the <SegmentTimeline> element of Giladi and the <GapTimeline> element of Giladi. Giladi discloses that the <SegmentTimeline> element includes "a plurality of segment elements (hereinafter referred to as S elements), each of whose attributes are applicable to all representations for the corresponding segment."  Giladi discloses that the <GapTimeline&gt; element includes child S elements, each including an attribute "n" indicating "the 















In response, Fig. 2 of Giladi is reproduced here. Fig. 2 shows a manifest file 200.

    PNG
    media_image1.png
    841
    627
    media_image1.png
    Greyscale


In this manifest file, the element GapTimeLine 209 is used to specify missing segments of a particular representation, for example Representation with id=”1358333”. Hence, in the manifest file, it has the element GapTimeLine 209 to specify information about segments for which media data is not available and information specified in the element GapTimeLine 209 only applies to the specific representation “1358333”.

    PNG
    media_image2.png
    127
    507
    media_image2.png
    Greyscale

  Next, it is needed to show that information mentioned in the element GapTimeLine 209 includes a period of time with start time and duration. As seen from Fig. 2 of Giladi, the element GapTimeLine 209 includes starting segment sequence number n=42 i.e. start time of the period for which media data is not available.  Said another way, the start time of the period for which media data is not available starts with segment number 42. The element GapTimeLine 209 further includes attribute r=3 which specifies segments 42-45 are unavailable i.e. duration of the period for which media data is not available. Hence the element GapTimeLine 209 teaches a period of time of a representation for which media data is not available and the period of time starts with segment number 42 and with a duration extending up to segment number 46.
 Applicant further argues that the manifest file includes data specifying period of time for which media data not available applies to “only the representation” not to “all representations”. However, claim 1 only talks about one representation and does not recite plurality of representations. Hence, distinction between “only the representations” and “all representations” is vague as per the recitation. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remainder of Applicants arguments on pages 12-14, are only slight variations and restatements of the above mentioned argument. Based on the above response, it has been shown that Giladi teaches each of the mentioned claim elements. Accordingly Applicants arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 5-6, 8-11,13, 14, 16-19, 21, 22, 24-27, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Giladi et al. (US PGPUB No. 20190020734), hereinafter, Giladi, in view of Lohmar et al. (US PGPUB No. 20140173677), hereinafter, Lohmar.
Regarding claim 1:
Giladi teaches:
A method of retrieving media data, the method comprising (see Fig. 1 & 3):
 (  Fig. 2 shows a manifest file 200 of a presentation.  The manifest file includes elelment GapTimeLine 209 to specify missing segments of a particular representation, for example, representation 1358333.  As shown in Fig. 2, GapTimeLine 209 includes starting segment sequence number n=42 i.e. start time of the period for which media data is not available. GapTimeLine 209 further includes attribute r=3 which specifies segments 42-45, are unavailable i.e. duration of the period for which media data is not available. Pagraph 0054, lines 1-6, states “This GapTimeline element includes a first child S element indicating that segment number 42 is unavailable. The attribute "r" indicates the number of additional (repeating) segments after segment number 42 that are unavailable. Thus, segments 42, 43, 44, and 45 are identified as being unavailable.”);
in response to the determination that the manifest file includes the data specifying the period of time: omitting retrieval of media data from the representation having presentation times during the period of time; and (paragraph 0055 teaches user device does not retrieve the missing media data as  stated “The one of the plurality of representation elements associated with the at least one segment indicating that the at least one segment is unavailable can comprise an attribute associated with content displayable by a user device instead of the unavailable at least one segment. For example, the representation element, or a child node thereof, can include an attribute comprising a text string displayable by a user device. Thus, a user device, instead of requesting the unavailable at least one segment, can instead display the text string. The text string can be displayed for a duration corresponding to the duration of the at least one segment, or another duration. For example, the text string can comprise "ERROR," thereby causing the text string "ERROR" to be displayed by a user device.”).
extending the segment timeline according to the determination (the element GapTimeline 209 of Fig. 2 includes the starting segment number and number of consecutive segments for which media data are unavailable. Hence segment timeline can be extended upon determination of missing segments).
Giladi does not explicitly teach retrieving a first set of segments of the presentation including media data having presentation times prior to the period of time; retrieving a second set of segments of the presentation including media data having presentation times after the period of time (Giladi discuss retrieval of the media segments using the manifest file in a generalized way. For example, Paragraph 0049, line 1-4, states “The manifest file can also include parameters or attributes facilitating the generation of requests for segments by a user device. The manifest file can include an explicit list of each segment available for each representation”. Paragraph 0031, lines 18-21, states “For example, the S element for segment number 5 would include attributes that can be used by a user device to generate a request for segment number 5 for any available representation”. However, Giladi does not provide explicit disclosure of retrieving segments before and after of the missing segment);
In the same field of endeavor, Lohmar teaches:
retrieving a first set of segments of the presentation including media data having presentation times prior to the period of time (paragraph 0031 discuss three consecutive media segments 21, 22, 23. Paragraph 0034 teaches segment 22 is not available. Paragraph 0032, lines 1-5, states “In advance to a media play-out, the media player 11 sends a first (HTTP) request 30 to get a manifest file. The media receiver in turn transmits the requested manifest file 31. In a second request 32, a first media segment is requested (e.g. media segment 21 of FIG. 2), in turn, the media receiver transmits a response 33 comprising the first media segment”);
(the media player can retrieve segment 23 after the missing segment 22 in similar fashion as mentioned above. ABSTRACT, lines 1-3, states “The invention refers to providing a sequence of media segments (21, 22, and 23) to a media player (111) to be fetched one after another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giladi to incorporate the teaching of Lohmar about retrieving segments before and after the missing segments. One would be motivated to do so since such segment retrieval ensure continuous streaming of content (see paragraph 0006 of Lohmar). 
As to claim 2, the rejection of claim 1 is incorporate. Giladiet, in view of Lohmar, teaches all the limitations of of claim 1 as shown above.
Giladi further teaches wherein the manifest file comprises a media presentation description (MPD) (pargraph 0048, lines 2-9, states “The manifest file can be generated as a tree or other hierarchy of elements. For example, for streaming content using DASH (Dynamic Adaptive Streaming over HTTP), the manifest file can include a Period element that describes a particular duration of the content item, e.g., a duration of the content item bound by a start time and an end time”. It is well-known in the art that in DASH, manifest file is also termed as MPD”).
As to claim 3, the rejection of claim 1 is incorporate. Giladi, in view of Lohmar, teaches all the limitations of of claim 1 as shown above.
Giladi further teaches wherein the data specifying the period of time for which the media data is not available comprises a MissingSection element of the manifest file (Fig. 2 and paragraph 0052 teach manifest file includes GapTimeline for specifying the missing segments. Pagraph 0054, lines 1-6, states “This GapTimeline element includes a first child S element indicating that segment number 42 is unavailable. The attribute "r" indicates the number of additional (repeating) segments after segment number 42 that are unavailable. Thus, segments 42, 43, 44, and 45 are identified as being unavailable.”).
As to claim 5, the rejections of claim 1 is incorporate. Giladi, in view of Lohmar, teaches all the limitation of claim 1 as shown above.
Giladi further teaches further comprising determining the start time of the period of time for which the media data is not available using the value of the first attribute, comprising subtracting a value of a presentation time offset element from the value of the first attribute to determine the start time of the period of time for which the media data is not available (see Fig. 2 showing presentationTimeOffset with a value of 187680 in reference character ‘203’. Start time attribute @t in reference character ‘204’ has a value 187680 for the segment# 1. If segment# 1 is signaled unavailable in GapTimeline,  the start time of segement# 1 can be calculated as t- presentationTimeOffset, which turned out 0 for segement# 1 as expected ).,
As to claim 6, the rejections of claim 1 is incorporate. Giladi, in view of Lohmar, teaches all the limitation of claim 1 as shown above.
Giladi further teaches wherein the first attribute comprises an @t attribute (Fig. 2  shows element GapTimeline 209 includes attribute “n”  to indicate  the starting segment in a representation).
As to claim 8, the rejections of claim 1 is incorporate. Giladi, in view of Lohmar, teaches all the limitation of claim 1 as shown above.
Giladi further teaches wherein the second attribute comprises a @d attribute (Fig. 2 shows element GapTimeline 209 includes attribute “r” to indicate duration).
Claim 9 is directed towards a device with memory to store media data, and one or more processors implemented circuitry (see Fig. 6 of Giladi) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 10 is directed towards a device performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 11 is directed towards a device performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a device performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a device performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a device performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a computer-readable storage medium having stored thereon instructions (see Fig. 6) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a computer-readable storage medium performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a computer-readable storage medium performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 21 is directed towards a computer-readable storage medium performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 22 is directed towards a computer-readable storage medium performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 24 is directed towards a computer-readable storage medium performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Claim 25 is directed towards a device performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 26 is directed towards a device performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 27 is directed towards a device performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 29 is directed towards a device performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 30 is directed towards a device performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 32 is directed towards a device performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Giladi, in view of Lohmar, further in view of Nagaraj et al. (US PGPUB No. 20140032987), hereinafter, Nagaraj.
As to claim 33, the rejections of claim 1 is incorporate. Giladi, in view of Lohmar, teaches all the limitation of claim 1 as shown above.
Giladi does not teach determining a second representation of the presentation for which media data is available for the period of time, the second representation being different than the first representation; and retrieving the media data of the second representation for the period of time (Paragraph 0077 discusses user device can display a text string, as instructed in the manifest file, for the duration of the segment without having media).
In the same field of endeavor Nagaraj, determining a second representation of the presentation for which media data is available for the period of time, the second representation being different than the first representation; and retrieving the media data of the second representation for the period of (see paragraph 0066 teaches manifest file can include a template to use data from any of the available representation to replace the lost media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giladi, in view of Lohmar, to incorporate the teaching of Nagaraj about requesting alternative representation of the unavailable media data. One would be motivated to do so to improve user viewing experience (see paragraph 0025 of Nagaraj). 
Claim 34 is directed towards a device performing the method of claim 33. Accordingly, it is rejected under similar rationale.
Claim 35 is directed towards a computer-readable storage medium performing the method of claim 33. Accordingly, it is rejected under similar rationale.
Claim 36 is directed towards a device performing the method of claim 33. Accordingly, it is rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	December 29, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457